Name: Commission Regulation (EEC) No 353/89 of 13 February 1989 amending Regulation (EEC) No 756/70 on granting aid for skimmed-milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology
 Date Published: nan

 No L 42/8 Official Journal of the European Communities 14. 2. 89 COMMISSION REGULATION (EEC) No 353/89 of 13 February 1989 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates 1 . The following subparagraph is added to Article 4 (3) : 'Once the export declaration submitted for the casein and caseinates concerned has been accepted, the latter shall be deemed to be no longer covered by Article 9 (2) of the Treaty and shall consequently circulate in accordance with Article 1 (2) of Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit (*). 0 OJ No L 38, 9. 2. 1977, p. 1 .'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 109/88 (2), and in particular Article 11 (3) thereof, Whereas Article 2 (4) of Council Regulation (EEC) No 987/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk processed into casein or caseinates (3), as last amended by Regulation (EEC) No 3554/88 (4) provides that aid may be restricted to casein or caseinates for specific uses if the market situation so dictates ; whereas, pursuant to that provision, Commission Regulation (EEC) No 756/70 (*), as last amended by Regulation (EEC) No 4177/88 (*), establishes in which cases and under what conditions the aid may be granted ; Whereas certain provisions on the arrangements for verifying the use made of the casein or caseinates should be added in order to prevent possible fraudulent trade and with the general aim of making it easier to identify products under supervision ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 2 . The following paragraph is added to Article 4a : in additionr sections 106 or 44 must, as the case may be, show :  the manufacturing batch numbers,  the dates of manufacture of the products,  the name of the Member States where the security is lodged.' 3 . The following paragraphs are added to Chapter I in Annex IV : 'Containers and packages of casein and caseinates must also show :  the reference "Regulation (EEC) No 756/70",  the date of manufacture,  the manufacturing batch number. These particulars must also appear on the containers and packages of the mixtures referred to in Article 4 (5)' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to quantities of casein and caseinates manufactured from 1 March 1989 . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 756/70 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 13. (*) OJ No L 110, 29. 4. 1988, p. 27. 0 OJ No L 169, 18. 7. 1968, p. 6. ( «) OJ No L 311 , 17. 11 . 1988, p. 6 . h OJ No L 91 , 25. 4. 1970, p. 28 . ( «) OJ No L 367, 31 . 12. 1988, p. 68 .